Citation Nr: 0611355	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The veteran had active service from February 1971 to November 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal 
from a March 2003 rating decision of the Columbia, South 
Carolina, VA Regional Office (RO).  

The Board notes that an October 2004 private opinion raises 
the issue of entitlement to service connection for tinnitus.  
This issue is referred to the agency of original jurisdiction 
(AOJ).  

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

A bilateral hearing loss disability is attributable to 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§  3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein granted.  

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The veteran's 
DD Form 214 reflects he was awarded a Combat Infantryman 
Badge and his military occupational specialty (MOS) was in 
the infantry.  

In this case, the evidence, to include a January 2003 VA 
treatment record, reflects a diagnosis of bilateral 
sensorineural hearing loss.  Thus, the issue is whether the 
veteran's hearing loss disability is related to service.  

Service medical records are inconsistent in regard to hearing 
loss.  More specifically, the October 1970 service entrance 
examination indicates the veteran underwent an audiological 
evaluation, with findings to include, 55 decibels at 4,000 
Hertz in the right ear and 50 decibels at 4,000 Hertz in left 
ear.  Despite these findings, however, his hearing was 
assigned a profile of "1," and there was no entry made in 
the summary of defects and diagnoses in regard to hearing 
loss.  In addition, while an October 2, 1972 record notes his 
hearing was normal on examination, the October 2, 1972 
separation examination report show audiological findings, to 
include, 45 decibels at 4000 Hertz in the right ear and 45 
decibels at 4,000 Hertz in the left ear.  The summary of 
defects and diagnoses section contains a stamp with the words 
"high frequency bilateral hearing loss."  The stamp has 
been crossed out by hand, and the word "NONE" added.  
Findings at 3,000 Hertz are absent on both the service 
entrance and separation examination report.  

The Board notes that generally, veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  In this case, the Board 
finds the service entrance examination is of diminished 
probative value given the internal inconsistencies.  In 
particular, a finding of 45 decibels at 4,000 Hertz is 
inconsistent with a profile of "1."  In light of this 
ambiguity, the Board concludes that hearing loss was not 
"noted" on the service entrance examination and the veteran 
is entitled to a presumption of soundness at service 
entrance.

In an October 2004 opinion, the veteran's private audiologist 
stated that based on a review of the records, the veteran's 
bilateral hearing loss was at least, in part, consistent with 
noise exposure and acoustic trauma during his Vietnam 
service.  The evidence of record establishes that the veteran 
currently has hearing loss disability.  Therefore, the 
provisions of 38 C.F.R. § 3.385 are met.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  Furthermore, the examiner 
determined that hearing loss disability was consistent with 
noise exposure during service, establishing a medical nexus   
Lastly, based upon the veteran's decorations and awards, to 
include a CIB, coupled with his credible testimony in regard 
to noise exposure during service, the Board finds the veteran 
has hearing loss disability that is due to inservice disease 
or injury.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
The benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


